      Case 2:20-cv-05417 Document 1 Filed 04/30/20 Page 1 of 10 PageID: 1



RICHARD E. ZUCKERMAN
Principal Deputy Assistant Attorney General

BEATRIZ T. SAIZ
Trial Attorney, Tax Division
U.S. Department of Justice
P.O. Box 227
Washington, D.C. 20044
(202) 307-6585 (v)
(202) 514-6866 (f)
Beatriz.T.Saiz@usdoj.gov
Counsel for the United States of America

                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW JERSEY


 UNITED STATES OF AMERICA,              )
                                        )            Case No.
          Plaintiff,                    )
                                        )
          v.                            )
                                        )
 MICHEL BITTON,                         )
                                        )
          Defendant.                    )
 _______________________________________)

                                      COMPLAINT

       Plaintiff, the United States of America, at the request and with the authorization

of a delegate of the Secretary of the Treasury in accordance with 31 U.S.C. §

3711(g)(4)(C), and at the direction of the Attorney General of the United States, brings

this civil action to collect the penalties assessed against Michel Bitton under 31 U.S.C. §

5321(a)(5) for his failure to report his interest in foreign bank accounts for the years 2011

through 2013. In support of this action, the United States alleges as follows:
        Case 2:20-cv-05417 Document 1 Filed 04/30/20 Page 2 of 10 PageID: 2




                               JURISDICTION AND VENUE

   1. This Court has jurisdiction over this action under 28 U.S.C. §§ 1331, 1345 and

1355.

   2. Venue is proper in this district under 28 U.S.C. § 1391 because Defendant Michel

Bitton resides in this district.

                                        PARTIES

   3. The Plaintiff is the United States of America.

   4. The Defendant Michel Bitton resides in Fort Lee, New Jersey within the

jurisdiction of this Court.

            DEFENDANT’S DUTY TO REPORT HIS INTEREST IN A FOREIGN
                           FINANCIAL ACCOUNT

   5. All citizens and residents of the United States who have a financial interest in, or

signatory or other authority over, any foreign financial account that had a maximum

value greater than $10,000 at any time during a calendar year are required to file an

annual report disclosing the existence of each account. 31 U.S.C. § 5314; 31 C.F.R. §

1010.350.

   6. The annual report, known as the Report of Foreign Bank and Financial Accounts

(“FBAR”) for calendar years 2011 to 2013 is due no later than June 30 of the year

following the calendar year. 31 C.F.R. § 1010.306(c).

   7. All persons who are required to file a Schedule B to their federal income tax

returns (Forms 1040) are required to disclose whether at any time during that tax year




                                            2
      Case 2:20-cv-05417 Document 1 Filed 04/30/20 Page 3 of 10 PageID: 3



they had a financial interest in or signatory authority over a financial account located in

a foreign country.

   8. During each of the years 2011 through 2013, the aggregate amount in the

Defendant’s foreign accounts exceeded $10,000 in U.S. Currency. Specifically, during

each of the years 2011 through 2013, the aggregate amount in the Defendant’s Bank of

Leumi bank accounts exceeded $10,000.

   9. For the years 2011 through 2013, the Defendant Michel Bitton had a duty to

report his interest in his Bank of Leumi bank accounts.

         DEFENDANT’S INTEREST IN A FOREIGN FINANCIAL ACCOUNT

   10. The Defendant Michel Bitton was born in Israel and moved to the United States

in the 1989. He eventually became a permanent resident of the United States.

   11. Since 2004, the Defendant has owned and operated a textile business in New

Jersey. In addition to operating the textile business, the Defendant earns rental income

from commercial and residential properties he owns in New Jersey and Israel.

   12. In 2005, the Defendant purchased two residential properties in Israel. In 2007,

the Defendant inherited a residential property in Israel. The Defendant Michel Bitton

earns rental income on these properties.

   13. During the years 2011 through 2013,the Defendant Michel Bitton was the

signatory and beneficial owner of 5 bank accounts with Bank Leumi Le’Israel, Ltd.

These accounts included Foreign Currency accounts, Israeli Currency accounts, and

Savings accounts. For each of these years, the total aggregate balance on these accounts

was over $200,000.


                                             3
      Case 2:20-cv-05417 Document 1 Filed 04/30/20 Page 4 of 10 PageID: 4



           DEFENDANT’S WILLFUL FAILURE TO REPORT HIS INTEREST IN A
                        FOREIGN FINANCIAL ACCOUNT

   14. Prior to 2011, the Defendant was aware that he had an interest in foreign bank

accounts and he was aware of the requirement to file FBARs.

   15. On his 2011 through 2013 federal income tax returns, the Defendant failed to

disclose that he had an interest in a foreign bank account.

   16. For the tax years 2011 through 2013, the Defendant Michel Bitton failed to report

- on his US tax returns - the interest income from his foreign bank accounts from the

Bank Leumi Le’Israel Ltd.

   17. For the tax years 2011 through 2013, the Defendant Michel Bitton failed to report

- on his US tax returns the rental income from his rental properties located in Israel.

   18. Prior to 2014, the Defendant failed to disclose to his longtime tax return preparer

any of his foreign bank accounts with Bank Leumi Le’Israel Ltd.

   19. In 2014, the Internal Revenue Service conducted an examination of Michel

Bitton’s 2012 and 2013 income tax returns. During this examination, the Defendant

Michel Bitton made false statements to the IRS denying that he owned a foreign bank

account.

            a. During the examination, the IRS determined Michel Bitton omitted

               domestic source business and rental income from his income tax returns.

            b. Michel Bitton used his foreign bank accounts to conceal the rental income

               he earned in Israel.




                                             4
      Case 2:20-cv-05417 Document 1 Filed 04/30/20 Page 5 of 10 PageID: 5



          c. Michel Bitton indicated that he did not have a foreign account on his 2012

              Form 1040, Schedule B, when in fact, he did.

          d. During the examination, the IRS issued the Defendant a summons to

              produce foreign bank records. The Defendant failed to produce the

              documents and invoked the Fifth Amendment in response to the

              summons.


   20. The Defendant did not file an FBAR as required for 2011.

   21. The Defendant did not file an FBAR as required for 2012.

   22. The Defendant did not file an accurate FBAR as required for 2013. He failed to

report all of his foreign bank accounts and to report the maximum value of the accounts

during the year, as required, on the FBAR he filed in 2013.

                                  CLAIM FOR RELIEF

   23. The Defendant Michel Bitton was subject to the reporting requirements

contained in 31 U.S.C. 5314 for calendar years 2011 through 2013, because he resided in

the United States, had an interest and/or signatory authority over the Bank Leumi

Le’Israel Ltd. and the balance of the Bank Leumi accounts exceeded $10,000.

   24. The Defendant Michel Bitton violated the reporting requirements of 31 U.S.C. §

5314 because he failed to file an FBAR for 2011 and 2012 and he failed to report all of his

bank accounts and the maximum value of the accounts on the FBAR he filed for 2013.

   25. Section 5321(a)(5) provides for civil penalties for the failure to comply with the

reporting requirements of Section 5314. 31 U.S.C. § § 5314, 5321(a)(5).




                                             5
      Case 2:20-cv-05417 Document 1 Filed 04/30/20 Page 6 of 10 PageID: 6



   26. The Defendant knew, or should have known, that he was required to file FBARs

disclosing his interests in foreign bank accounts.

   27. The Defendant’s failure to comply with the reporting requirements was willful

under 31 U.S.C. § 5321(a)(5).

   28. On May 1, 2018, a delegate of the Secretary of the Treasury made an assessment

of civil penalties in the amount of $1,744,232 against Michel Bitton under 31 U.S.C. §

5321 (a)(5) for his willful failure to timely report his interest in foreign bank accounts for

the years 2011 through 2013.

   29. A delegate of the Secretary of the Treasury gave notice of the assessment

described above and demanded payment of the assessment from the Defendant Michel

Bitton.

   30. By letter dated June 5, 2018, Michel Bitton requested a conference with IRS

Appeals to review the assessments reflected in paragraph 28.

   31. In August of 2019, IRS Appeals Office agreed to reduce the willful FBAR

penalties assessed in paragraph 28 to $244,937. Specifically, the assessments were

reduced to the following amounts:

          a. For the year 2011, the new assessed FBAR penalty was $69,982;

          b. For the year 2012, the new assessed FBAR penalty was $87,477.50; and

          c. For the year 2013, the new assessed FBAR penalty was $87,477.50.

   32. On August 27, 2019, Michel Bitton signed a Form 13449, Agreement to Assessment

and Collection of Penalties under 31 U.S.C. §§ 5321(a)(5) and 5321 (a)(6), agreeing to




                                              6
        Case 2:20-cv-05417 Document 1 Filed 04/30/20 Page 7 of 10 PageID: 7



assessment and collection of each amount determined by IRS Appeals as set forth in

paragraph 31.

    33. Despite notice and demand for payment of the assessment and that the

Defendant signed the Form 13449, the Defendant neglected or refused to pay the

assessment described above.

    34. Interest and penalties have accrued and will continue to accrue on the penalty

assessments described above pursuant to 31 U.S.C. § 3717.

    35. The Defendant is indebted to the United States in the total amount of $270,532.50

as of November 19, 2019, plus interest and penalties that have accrued since that date,

and will continue to accrue thereafter as provided by law until the balance is paid in

full.


    WHEREFORE, the United States of America respectfully requests that the Court

adjudge and decree as follows:

        A. That judgment be entered against Defendant Michel Bitton, and in favor of

           the United States, in the amount of $270,532.50, plus such additional amounts,

           including interest and penalties, which have accrued from November 19,

           2019, and continue to accrue as provided by law; and

        B. That the United States shall recover its costs in this action, and be awarded

           such other and further relief as this Court deems just and proper.




                                             7
  Case 2:20-cv-05417 Document 1 Filed 04/30/20 Page 8 of 10 PageID: 8



DATED: April 30, 2020                  RICHARD E. ZUCKERMAN
                                       Principal Deputy Assistant Attorney
                                       General


                                       /s/Beatriz T. Saiz
                                       BEATRIZ T. SAIZ
                                       Trial Attorney, Tax Division
                                       U.S. Department of Justice
                                       Post Office Box 227
                                       Washington, D.C. 20044
                                       Tel: 202-307-6585
                                       Fax: 202-514-6866
                                       Beatriz.T.Saiz@usdoj.gov
                                       Counsel for the United States




                                   8
      Case 2:20-cv-05417 Document 1 Filed 04/30/20 Page 9 of 10 PageID: 9



      DESIGNATION UNDER LOCAL RULE OF CIVIL PROCEDURE 101.1(f)

       In accordance with Local Rule of Civil Procedure 101.1(f), the undersigned

hereby designate the United States Attorney for the District of New Jersey to receive

service of all notices or papers in this action at the following address:

       Chief, Civil Division
       United States Attorney’s Office
       District of New Jersey
       970 Broad Street, Ste. 700
       Newark, New Jersey 07102

Date: April 30, 2020
                                                  RICHARD E. ZUCKERMAN
                                                  Principal Deputy Assistant Attorney
                                                  General


                                                  /s/ Beatriz T. Saiz
                                                  BEATRIZ T. SAIZ
                                                  Trial Attorney, Tax Division
                                                  U.S. Department of Justice
                                                  P.O. Box 227
                                                  Washington, D.C. 20044
                                                  Tel: 202-307-6489
                                                  Fax: 202-514-6866
                                                  Beatriz.T.Saiz@usdoj.gov




                                              9
    Case 2:20-cv-05417 Document 1 Filed 04/30/20 Page 10 of 10 PageID: 10




                       LOCAL CIVIL RULE 11.2 CERTIFICATION

      Pursuant to Local Civil Rule 11.2, I certify that the matter in controversy alleged

in the foregoing Complaint is not the subject of any other action pending in any court,

or of any pending arbitration or administrative proceeding.

Date: April 30, 2020
                                                RICHARD E. ZUCKERMAN
                                                Principal Deputy Assistant Attorney
                                                General


                                                /s/ Beatriz T. Saiz
                                                BEATRIZ T. SAIZ
                                                Trial Attorney, Tax Division
                                                U.S. Department of Justice
                                                P.O. Box 227
                                                Washington, D.C. 20044
                                                Tel: 202-307-6489
                                                Fax: 202-514-6866
                                                Beatriz.T.Saiz@usdoj.gov




                                           10
                           Case 2:20-cv-05417 Document 1-1 Filed 04/30/20 Page 1 of 2 PageID: 11
JS 44 (Rev. 06/17)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
United States of America                                                                                    Michel Bitton

    (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant              Bergen
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
Beatriz T. Saiz, Esq.
U.S. Department of Justice, Tax Division
P.O. Box 227, Washington, DC 20044 (202) 307-66585

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
u 1    U.S. Government                u 3     Federal Question                                                                     PTF       DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         u 1       u 1       Incorporated or Principal Place       u 4     u 4
                                                                                                                                                         of Business In This State

u 2    U.S. Government                u 4     Diversity                                              Citizen of Another State          u 2    u    2   Incorporated and Principal Place    u 5     u 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           u 3    u    3   Foreign Nation                      u 6     u 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              u 625 Drug Related Seizure          u 422 Appeal 28 USC 158          u 375 False Claims Act
u   120 Marine                       u   310 Airplane                 u 365 Personal Injury -              of Property 21 USC 881        u 423 Withdrawal                 u 376 Qui Tam (31 USC
u   130 Miller Act                   u   315 Airplane Product               Product Liability        u 690 Other                               28 USC 157                       3729(a))
u   140 Negotiable Instrument                 Liability               u 367 Health Care/                                                                                  u 400 State Reapportionment
u   150 Recovery of Overpayment      u   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                u 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              u 820 Copyrights                 u 430 Banks and Banking
u   151 Medicare Act                 u   330 Federal Employers’             Product Liability                                            u 830 Patent                     u 450 Commerce
u   152 Recovery of Defaulted                 Liability               u 368 Asbestos Personal                                            u 835 Patent - Abbreviated       u 460 Deportation
        Student Loans                u   340 Marine                         Injury Product                                                     New Drug Application       u 470 Racketeer Influenced and
        (Excludes Veterans)          u   345 Marine Product                 Liability                                                    u 840 Trademark                        Corrupt Organizations
u   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                u 480 Consumer Credit
        of Veteran’s Benefits        u   350 Motor Vehicle            u 370 Other Fraud              u 710 Fair Labor Standards          u 861 HIA (1395ff)               u 490 Cable/Sat TV
u   160 Stockholders’ Suits          u   355 Motor Vehicle            u 371 Truth in Lending                Act                          u 862 Black Lung (923)           u 850 Securities/Commodities/
u   190 Other Contract                       Product Liability        u 380 Other Personal           u 720 Labor/Management              u 863 DIWC/DIWW (405(g))               Exchange
u   195 Contract Product Liability   u   360 Other Personal                 Property Damage                 Relations                    u 864 SSID Title XVI             u 890 Other Statutory Actions
u   196 Franchise                            Injury                   u 385 Property Damage          u 740 Railway Labor Act             u 865 RSI (405(g))               u 891 Agricultural Acts
                                     u   362 Personal Injury -              Product Liability        u 751 Family and Medical                                             u 893 Environmental Matters
                                             Medical Malpractice                                            Leave Act                                                     u 895 Freedom of Information
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            u 790 Other Labor Litigation          FEDERAL TAX SUITS                    Act
u   210 Land Condemnation            u   440 Other Civil Rights         Habeas Corpus:               u 791 Employee Retirement           u 870 Taxes (U.S. Plaintiff      u 896 Arbitration
u   220 Foreclosure                  u   441 Voting                   u 463 Alien Detainee                 Income Security Act                  or Defendant)             u 899 Administrative Procedure
u   230 Rent Lease & Ejectment       u   442 Employment               u 510 Motions to Vacate                                            u 871 IRS—Third Party                  Act/Review or Appeal of
u   240 Torts to Land                u   443 Housing/                       Sentence                                                            26 USC 7609                     Agency Decision
u   245 Tort Product Liability               Accommodations           u 530 General                                                                                       u 950 Constitutionality of
u   290 All Other Real Property      u   445 Amer. w/Disabilities -   u 535 Death Penalty                  IMMIGRATION                                                          State Statutes
                                             Employment                 Other:                       u 462 Naturalization Application
                                     u   446 Amer. w/Disabilities -   u 540 Mandamus & Other         u 465 Other Immigration
                                             Other                    u 550 Civil Rights                   Actions
                                     u   448 Education                u 555 Prison Condition
                                                                      u 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
u 1 Original             u 2 Removed from                 u 3         Remanded from             u 4 Reinstated or       u 5 Transferred from     u 6 Multidistrict                  u 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           31 U.S.C. § 5314
VI. CAUSE OF ACTION Brief description of cause:
                                           Reduce to judgment civil penalties for failure to disclose foreign bank account
VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                         270,532.50                               JURY DEMAND:         u Yes      u No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
04/30/2020                                                              /s/ Beatriz T. Saiz
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE
                         Case 2:20-cv-05417 Document 1-1 Filed 04/30/20 Page 2 of 2 PageID: 12
JS 44 Reverse (Rev. 06/17)


                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                               Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
         that is most applicable. Click here for: Nature of Suit Code Descriptions.

V.       Origin. Place an "X" in one of the seven boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         When the petition for removal is granted, check this box.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation – Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
         Section 1407.
         Multidistrict Litigation – Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
         PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
         changes in statue.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
                Case 2:20-cv-05417 Document 1-2 Filed 04/30/20 Page 1 of 2 PageID: 13

AO 440 (Rev. 12/09) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                       District
                                                 __________     of New
                                                             District of Jersey
                                                                         __________

                  United States of America
                                                                  )
                                                                  )
                             Plaintiff
                                                                  )
                                v.                                )       Civil Action No.
                          Michel Bitton                           )
                                                                  )
                            Defendant
                                                                  )


                                                 SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Michel Bitton
                                         1560 Aston Terrace
                                         Fort Lee, NJ 07024




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Beatriz T. Saiz
                                         P.O. Box 227
                                         Washington, DC 20044




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                             CLERK OF COURT


Date:
                                                                                       Signature of Clerk or Deputy Clerk
                   Case 2:20-cv-05417 Document 1-2 Filed 04/30/20 Page 2 of 2 PageID: 14
AO 440 (Rev. 12/09) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                  on (date)                          ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                               , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                     , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                                  on (date)                          ; or

           ’ I returned the summons unexecuted because                                                                             ; or

           ’ Other (specify):
                                                                                                                                          .


           My fees are $                           for travel and $                 for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                         Server’s signature



                                                                                       Printed name and title




                                                                                          Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                     Reset
